Citation Nr: 1513273	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  04-06 055	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right lower extremity cold injury residuals, prior to May 2, 2012.

2.  Entitlement to an evaluation in excess of 30 percent for right lower extremity cold injury residuals, beginning May 2, 2012.

3.  Entitlement to an evaluation in excess of 20 percent for left lower extremity cold injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985 and from July 1986 to August 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2003 rating decision of the VA Regional Office (RO) in Cleveland, Ohio. 

The case was remanded by Board decision in September 2006 to schedule a hearing.  The Veteran was afforded a hearing before a Decision Review Officer at the RO in December 2009.  A transcript of this hearing is of record.

The Veteran was additionally afforded a hearing in February 2012 before the undersigned Veterans Law Judge sitting at Cleveland, Ohio.  A transcript of this hearing is also of record. 

In April 2012, the Board remanded the matter for RO adjudication of voluminous Social Security Administration, VA treatment, and private treatment records that had been associated with the file since the prior adjudication.  Subsequent to the Board's remand, in a March 2013 rating decision, the evaluation assigned to the Veteran's cold injury residuals of the right lower extremity was increased to 30 percent, effective May 2, 2012.  The Veteran's claim has been recharacterized as shown on the title page, to depict the staged rating assigned to her disability.  Although 30 percent is the maximum evaluation assignable under the currently assigned Diagnostic Code for cold injury residuals, the rating schedule allows for the separate evaluation of other disabilities that have been diagnosed as the residual effects of a cold injury.  Therefore, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013, the Board remanded the matter for an additional medical examination to assess the severity of the Veteran's cold injury residuals of the extremities.  The requested action has been completed and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. Right foot cold injury residuals have manifested throughout the appeal period as arthralgia or other pain, color changes and locally impaired sensation.

2. Left foot cold injury residuals have manifested throughout the appeal period as arthralgia or other pain, color changes and locally impaired sensation.

3. Bilateral cold injury residuals did not manifest as sequential color changes, digital ulcers, or autoamputation. 


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 30 percent for right foot cold injury residuals, prior to May 2, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code (DC) 7122 (2014).

2. The criteria for a disability evaluation in excess of 30 percent for right foot cold injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code (DC) 7122 (2014).

3. The criteria for a disability evaluation of 30 percent for left foot cold injury residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code (DC) 7122 (2014).

4. The criteria for a separate disability evaluation for bilateral Raynaud's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code (DC) 7117 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2002.  The claim was last adjudicated in January 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, lay statements and hearing testimony have been associated with the record.  During the February 2012 Board hearing, the undersigned discussed with the Veteran the issue on appeal and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In December 2002, September 2008, and October 2010, VA provided the Veteran with examinations and obtained medical opinions addressing the nature and severity of the Veteran's cold injury residuals disability.  In May 2012, pursuant to the April 2012 Board remand, VA afforded the Veteran a Cold Injury Residuals examination, and obtained a medical opinion as to the nature and severity of the Veteran's cold injury disability.  Further, in December 2013, pursuant to the September 2013 Board remand, VA afforded the Veteran a Cold Injury Residuals examination, an Artery and Vein Conditions examination, and a Peripheral Nerves Conditions examination.  The December 2013 examiner rendered an opinion as to whether the Veteran's peripheral neuropathy and Raynaud's syndrome were at least as likely as not a complication of her cold injury residuals.  Thus, the Board finds that the RO substantially complied with the instructions of the April 2012 and December 2013 Board remands.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As to the adequacy of the examinations, the VA medical opinions describe the nature and severity of the Veteran's cold injury residuals disability.  To the extent that the May 2010 examination fails to address Raynaud's syndrome and peripheral neuropathy, the failure is cured by the December 2013 examination. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed infra, there is one uniform stage applicable to this appeal for the bilateral lower extremities disability.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's medical history applicable to this appeal is lengthy.  In a December 1999 rating decision, the Veteran was granted a 20 percent bilateral evaluation of cold injury residuals.  Therein, the RO found the Veteran experienced numbness of the big toe, pain in the arch of the left foot, peroneal and tibial neuritis, decreased sensation to pinpricks over the tips of all her toes bilaterally.

In a December 2001 podiatry examination, pedal pulses were DP/PT +2/4 bilaterally.  Skin temperature was warm to cool tibia to toes bilaterally.  Protective sensation was grossly intact bilaterally.  The Veteran complained about a weird shooting pain that started at the proximal dorsum of her foot and extended distally especially into the big toe.  The Veteran declined to see a neurologist at the time.  The medical assessment was intermittent pain of unknown origin.  There was pain on percussion of the dorsum of the right foot.  There was no pain or crepitus in the ankle.

During a May 2001 podiatry treatment examination, the Veteran complained of pain to the ball of her right foot, tingling and numbness in her toes.  On examination, pedal pulses were palpable bilaterally.  Capillary filling time was less than 4 seconds 1-5 bilaterally.  Skin temperature was warm to warm from proximal to distal bilaterally.  Gross sensation was intact bilaterally.  There was pain upon lateral compression testing to the 2nd and 3rd intermetatarsal spaces of the right foot, with more pain in the 3rd than the 2nd.  There were no palpable clicks elicited.  X-rays showed 2nd and 3rd metatarsal heads in close proximity to each other, with no other boney abnormalities noted.

In an August 2002 podiatry treatment note, the Veteran complained of a red, swollen, painful right hallux for two days.  She denied open sores on her foot.  No skin lesions were noted.  Skin was dry and intact.  An incurvated nail plate was noted on the medial aspect of the right hallux, which was removed.  The assessment was onychocryptosis, i.e. ingrown toenail, see Dorland's Illustrated Medical Dictionary 1322 (32nd ed. 2012), of the right hallux medial border.

On December 2002 VA examination, the Veteran reported having a growth on the dorsum of the right foot, that her feet were painful to the touch, that her feet were swelling and the tips of her toes were going numb.  She also reported burning and itching of the feet which became red with prolonged standing.  

Physical examination of the right foot revealed evidence of pes planus with some overprontation.  The Veteran was noted to have calluses on the plantar aspect of the foot, particularly of the heels.  The examination also revealed dryness and flakiness of the feet, and tenderness to palpation.  Physical examination of the left foot revealed some dryness and scaling on the bottom of her foot, with no significant callus formation.  The Veteran was able to stand on her heels and toes.  She had tenderness to palpation over the dorsum of the feet.  She had good peripheral pulses bilaterally.  She walked with a slightly limping gait secondary to pain.  The assessment was bilateral foot pain secondary to cold injury residuals, bilateral pes planus, calluses of the right foot, and bilateral tinea pedis.

A May 2003 podiatry note shows the Veteran reporting that she had gone to the Mount Carmel Emergency Room for severe pain and swelling in her right foot.  On examination, the skin was warm to cool from tibia to toes bilaterally, dry and intact with no lesions.  There was mild, non-pitting edema of the left ankle.  Protective sensation was grossly intact bilaterally, and toenails were adequately reduced.  Assessment was a healed right Achilles tendon tear, tendinitis of the left ankle, history of frost bite, and rule out neuroma.

A June 2003 MRI of the right foot showed mild DJD changes in the Talonavicular (TN) joint of the ankle.  Mild osteoarthritis of the first metatarsalphalangeal joint (MPJ) was noted.

A July 2003 treatment note indicates the Veteran complaining of pain in her right foot and ankle, and a painful left big toe joint.  The Veteran reported that she knows her weight has a lot to do with her foot pain.  Examination at that time revealed the skin warm to cool from tibia to toes bilaterally, with no edema or erythema noted.  Protective sensation was grossly intact bilaterally.  There were no skin lesions. Toenails were adequately reduced.  There was pain with palpation of the dorsal aspect of the first MPJ left.  There was no pain or crepitus with range of motion 1st MPJ left, and no pain with resisted or passive range of motion of the left hallux.  Range of motion of the 1st MPJ left was full.  The assessment was Achilles tendonitis right, capsulitis 1st MPJ bilaterally, pes planus, bilateral equinus, a history of frost bite bilaterally, and bilateral DJD of the feet. 

August 2003 and October 2003 podiatry treatment notes indicate the Veteran complained of continued pain and swelling in both feet.  The Veteran denied any new foot complaints at that time.  Examination revealed the skin warm to cool from tibia to toes bilaterally, with no edema or erythema noted.  Protective sensation was grossly intact bilaterally.  There were no skin lesions. Toenails were adequately reduced.  Mild pain and swelling was noted along the dorsal aspect of her left ankle and midfoot.  There was pain with palpation of the dorsal aspect of the first MPJ left.  There was no pain or crepitus with range of motion of the 1st MPJ left, and no pain with resisted or passive range of motion of the left hallux.  Range of motion of 1st MPJ left was full.  The assessment was Achilles tendonitis right, capsulitis 1st MPJ bilaterally, pes planus, bilateral equinus, a history of frost bite bilaterally, and bilateral DJD of the feet.

A February 2004 podiatry treatment note indicates slightly thickened and discolored nails, bilaterally.  A May 2004 right foot X-ray was unremarkable.  August 2004 treatment note indicates thickened, discolored, and incurvated nails bilaterally.

An October 2004 podiatry treatment note shows the Veteran complaining of numbness and tingling on her right foot.  The Veteran reported at that time that she had frostbite earlier and now she is getting tingling and numbness in her right foot.  Examination revealed no openings or ulcerations.  Nails 1-5 bilaterally were thickened and long with slight incurvation of the right hallux medial nail border.  Assessment was onychomycosis of bilateral nails, onychocryptosis right hallux nail, peripheral neuropathy right foot lateral border (probably related to previous frostbite injury), diabetes mellitus type II, and dermatitis right foot.  November 2004 podiatry treatment records indicate no openings or ulcerations and slight yellow discoloration of the nails.  The assessment was onychomycosis of the bilateral nails, and peripheral neuropathy of the right foot.

February 2005 podiatry treatment records show complaints of pain, with intact protective sensation, and no skin openings.  A March 2005 left foot X-ray was unremarkable except for a small chip fracture of the fifth middle phalanx.  A March 2005 podiatry treatment note shows nails were thick and yellow.  June 2005 podiatry treatment records show complaints of a fracture of the 5th toe on the left foot and pain in her right foot.  Examination showed skin temperature was warm to warm proximal to distal bilaterally.  There was slight edema to 5th left toe and right foot.  There were no skin openings.  Nails were of adequate length.

A June 2005 bilateral foot x-ray showed bilateral hallux valgus deformities with minimal first MTP osteoarthritis.  An October 2005 podiatry treatment examination showed skin temperature was warm to warm proximal to distal bilaterally.  No edema was noted.  Protective sensation was intact in all 10 locations bilaterally.  Nails 1-5 bilaterally were adequate.  There were no openings or ulcerations.

A February 2006 bilateral foot X-ray revealed bilateral first MTP osteoarthritis with a hallux valgus deformity.  A June 2006 left foot X-ray revealed mild osteoarthritis of the first MTP, manifesting as narrowing and sclerosis.  A June 2006 podiatry treatment note shows the Veteran complaining of a painful left big toe, without swelling.  She denied any other complaint at that time.  On examination, skin temperature was warm to warm proximal to distal bilaterally.  There was slight edema to the right foot.  Protective sensation was intact in all 10 locations bilaterally.  Distal toes 1-10 had decreased epicritic sensation.  Nails 1-5 bilaterally were adequate.  There were no openings or ulcerations bilaterally.

Social Security Administration evaluation records for June 2006 show that on examination, the Veteran had some numbness in her feet, and that she maintains "normal in [sic] feet bilaterally."

A September 2006 podiatry treatment note showed the Veteran complaining of tenderness on the top of her left foot.  On examination, skin temperature was warm to warm proximal to distal bilaterally.  There was slight edema to the right foot.  Protective sensation was intact in all 10 locations bilaterally.  Distal toes 1-10 had decreased epicritic sensation.  Nails 1-5 bilaterally were adequate.  There were no openings or ulcerations bilaterally.

April 2008 and October 2008 podiatry treatment notes reveal the Veteran's distal toes having decreased epicritic sensation.  Nails were adequate and there were no openings or ulcerations noted.

A September 2008 VA examination found tenderness on palpation of both feet, but no redness.  There were no signs of fungal infection of her skin in between the toes or of the toenails.  September 2008 MRI of the left foot was unremarkable, and revealed degenerative changes of the 2nd tarsometatarsal joint.

A July 2010 primary care treatment note indicates the Veteran experienced a tingly sensation and slightly tender left dorsal foot shortly after she dropped a heavy pot on it 4 months prior.  On examination, the feet were within normal limits, with no swelling or discomfort.  There was normal sensation to light distal touch.  Palpation produced tenderness and tingliness.

The November 2010 VA Cold Injury Protocol medical opinion reveals no amputations, a history of tissue loss of the feet, a history of Raynaud's phenomenon that manifests as pain and numbness in both feet, pain, cold-sensitivity, bilateral weakness, bilateral swelling, a history of abnormal blotchy brown color bilaterally, no ulcerations, a history of nail abnormalities, bilateral arthritis, and decreased sensation to pinprick in the toes.

The November 2010 Arteries, Veins and Miscellaneous medical opinion notes Raynaud's syndrome manifesting as pain and numbness in the bilateral extremity digits, with no ulcerations and no autoamputation.  Sensation was diminished in 1/10 toes.  The examination report indicates the Veteran's primary symptoms were foot pain, numbness, and tingling.

January and March 2011 VA podiatry treatment notes report distal toes 1-10 had decreased epicritic sensation, and thickened nails 1-5 bilaterally were adequate.  A June 2011 VA podiatry treatment note reports dystrophic, yellow and thickened nails bilaterally and decreased  protective sensation of the bilateral feet.  The impression reported, in part, osteoarthritis of the bilateral feet and ankles.

In a February 2012 Travel Board hearing, the Veteran denied skin loss, but complained of her skin turning a blotchy brown color.  A May 2012 VA Cold Injury Residuals examination found the feet affected by arthralgia or other pain, cold sensitivity, numbness, and color changes.  There was no tissue loss, locally impaired sensation, nail abnormalities, or hyperhidrosis noted.  The medical opinion reported osteoarthritis in the right foot, but no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in the left foot, based upon X-rays taken May 2012.  The examiner opined that due to cold injuries, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

A January 2012 VA podiatry note reported dystrophic, yellow and thickened nails bilaterally and decreased  protective sensation of the feet.  A November 2012 VA podiatry note reported dystrophic, yellow and thickened nails bilaterally.  There were no fissures between the toes, and there was no maceration.  There was decreased protective sensation of the bilateral feet and decreased epicritic sensation plantar lateral left foot.  Assessment was osteoarthritis of the feet and ankles.

A December 2013 VA Cold Injury Residuals examination reveals the Veteran reporting a history of bilateral foot pain, numbness and tingling since the frostbite incident.  On examination, there were symptoms of arthralgia or other pain, cold sensitivity, color changes, and numbness bilaterally.  Based on an October 2013 left foot X-ray and an October 2012 right foot MRI, the right foot exhibited osteoarthritis, while there was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in the left foot.  

A December 2013 VA Artery and Vein Conditions examination noted a history of Raynaud's syndrome, manifesting as foot pain, numbness and tingling.  Frequency of characteristic attacks was less than once per week.  No digital ulcers were found.  The Veteran was found not to have autoamputation of one or more digits.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The bilateral foot examination was unremarkable and nontender.  The VA examiner opined that the Raynaud's phenomenon affecting the Veteran's feet is more likely than not a complication of her cold injury residuals.

The December 2013 VA Peripheral Nerves Conditions examination reveals the Veteran experiencing intermittent (usually dull) severe pain to the bilateral lower extremities.  Moderate paresthesias and/or dysesthesias, and moderate numbness to the bilateral lower extremities were noted.  On testing, there was no muscle atrophy and muscle strength was normal.  Deep tendon reflexes were normal in the ankle.  The sensory examination revealed decreased sensation in the bilateral feet/toes.  There were no trophic changes.  The Veteran's gait was normal.  Mild incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, bilaterally, was found.  Mild incomplete paralysis of the bilateral anterior tibial (deep peroneal) nerve was found.  Mild incomplete paralysis of the bilateral internal saphenous nerve was found.  The functional impairment of the extremities was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner opined that the Veteran's distal peripheral neuropathy of bilateral feet is more likely than not a complication of her cold injury residuals.

The Veteran asserts that she is entitled higher evaluations for cold injury residuals of her bilateral feet.  Residuals of cold injuries are evaluated under Diagnostic Code 7122 and are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25 , 4.26.38 C.F.R. § 4.104, Diagnostic Code 7122.

Raynaud's syndrome warrants a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and, a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117. 

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These ratings are for the disease as a whole, regardless of the number of extremities involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

With regards to peripheral neuropathies, Diagnostic Codes 8522, 8523, and 8527 apply to the musculocutaneous nerve, the anterior tibial nerve, and the internal saphenous nerve, respectively.  Under Diagnostic Codes 8522 and 8523, a noncompensable evaluation is assigned for mild incomplete paralysis.  A 10 percent evaluation is assigned for moderate incomplete paralysis, and a 30 percent evaluation is assigned for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523 (2014).  Under Diagnostic Code 8527, mild to moderate paralysis of the saphenous nerve warrants a noncompensable evaluation while severe to complete paralysis of the saphenous nerve warrants a maximum 10 percent evaluation.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2014).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

Right Foot

On this record, the Veteran experienced pain and numbness in her right foot throughout the appeal period.  Similarly, there is ample affirmative evidence that there were no ulcerations of digits throughout the appeal period.

The record is replete with evidence of nail abnormalities.  In August 2002, the Veteran was treated for an incurvated nail plate of the right foot, with an assessment of onychocryptosis (ingrown toenail).  In May 2003 VA podiatry treatment, the Veteran's toenails were "adequately reduced," as was the case in July 2003 treatment.  October 2004 treatment records reveal thickened and long nails bilaterally with a slight incurvation of the right hallux medial nail border.  The assessment was onychomycosis of the bilateral nails and onychocryptosis of the right hallux nail.  November 2004 podiatry treatment records revealed a yellow discoloration of the nails.  June 2005 podiatry treatment records indicate nails were of adequate length.  September 2006, April 2008, and October 2008 podiatry treatment records indicate that nails were adequate.  A September 2008 VA examination found no signs of fungal infection of the Veteran's toenails.  The October 2010 VA examination noted a history of nail abnormalities.  A January 2012 VA podiatry note reported dystrophic, yellow and thickened nails bilaterally and decreased  protective sensation of the bilateral feet.  A November 2012 VA podiatry note reported dystrophic, yellow and thickened nails bilaterally.  Although, there are periods where nail abnormalities appear to have resolved or the evidence is unclear, the preponderance of the evidence weighs in favor of a finding that the Veteran had right toenail abnormalities throughout the appeal period.

The Board notes that the Veteran is service connected for tinea pedis effective January 1997.  The Board has considered whether the inclusion of nail abnormalities in the evaluation of cold injury residuals would constitute improper pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, tinea pedis evaluation clearly overlaps the nail abnormality manifestations.  The tinea pedis ratings were based on dry, scaly, flaky, peeling, and patchy skin on the feet, see December 1999 Rating Decision, and itching and peeling skin on the feet, see February 2011 Statement of the Case.  Accordingly, nail abnormalities are not for inclusion in the cold injury residuals evaluation.

The record also shows significant evidence of locally impaired sensation throughout the appeal period.  In the December 2002 VA examination, the Veteran reported that the tips of her toes go numb.  This report is corroborated by the 1999 VA exam which found decreased sensation to pinpricks over the tips of all her toes bilaterally.  The September 2006, April 2008, October 2008 podiatry treatment notes show decreased epicritic sensation in distal toes 1-10.  A July 2010 primary care treatment note found the Veteran's feet within normal limits with normal sensation to light touch.  The November 2010 VA Arteries, Veins and Miscellaneous medical opinion noted diminished sensation in 1/10 toes.  The May 2012 VA Cold Injury Residuals examination found no locally impaired sensation.  

Although there are periods during which there is no evidence of locally impaired sensation, the Board finds that the evidence showing locally impaired sensation throughout the appeal period outweighs instances where the evidence of locally impaired sensation is absent or negative.  Therefore, the Board accepts that the Veteran had locally impaired sensation as of December 2002 and throughout the appeal period.

Evidence of blotchy brown color changes appears in the November 2010 VA Cold Injury Protocol medical opinion and the February 2012 Board hearing testimony, in which the Veteran testified to discolored skin in connection with her chronic athlete's foot.  The Veteran implies that her discolored skin occurred off and on since her cold injury in 1984.  The Board accepts the Veteran's account of this symptom.

As the evidence shows that as of December 2002 and throughout the appeal period, the Veteran had pain, numbness, color changes, and locally impaired sensation, a 30 percent evaluation for cold injury residuals prior to May 2, 2012 is warranted.  Now, the 30 percent evaluation is the maximum under DC 7122.  However, as separate evaluations are potentially permitted, the Board now considers whether they are applicable.

The Board has thus considered whether a separate evaluation is applicable for Raynaud's syndrome.  In this regard, the Veteran does not contend, nor does the evidence show, that the Veteran experienced the sequential color changes required by the Diagnostic Code 7117.  In the November 2010 VA medical opinion, Raynaud's was reported to manifest as pain and numbness in the feet.  In the February 2012 Board hearing, the Veteran reported her skin turning a blotchy brown color.  On both occasions, there was no indication of sequential color changes of the type required by the regulations.  See DC 7117, Raynaud's syndrome.  In the May 2012 VA medical opinion, the box next to "color changes" was checked, but again, there is no indication that these are the sequential type of color changes required by the Diagnostic Code.  The December 2013 medical opinion reported Raynaud's syndrome to manifest as foot pain, numbness, and tingling, without reference to color changes.  Moreover, the Board assigns greater probative weight to the two reports where detailed descriptions of the Raynaud's symptoms are given, rather than the less clear evidence that favors sequential color changes.  Accordingly, the Board finds the Veteran did not experience the required sequential color changes required by regulation for a separate Raynaud's syndrome evaluation. 

The Board also recognizes that the record reflects a history of peripheral neuropathy of both feet.  The diagnosis of peripheral neuropathy is documented, for example, in VA treatment records of October 2004, September 2006, and October 2008.  The Board has considered whether separate evaluations are warranted for peripheral neuropathy.  In that regard, the December 2013 VA Peripheral Nerves Conditions examination showed the Veteran experiencing intermittent (usually dull) severe pain to the bilateral lower extremities.  Moderate paresthesias and/or dysesthesias, and moderate numbness to the bilateral lower extremities were noted.  On testing, there was no muscle atrophy and muscle strength was normal.  Deep tendon reflexes were normal in the ankle.  The sensory examination revealed decreased sensation in the bilateral feet/toes.  There were no trophic changes.  The Veteran's gait was normal.  Mild incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, bilaterally, was found.  Mild incomplete paralysis of the bilateral anterior tibial (deep peroneal) nerve was found.  Mild incomplete paralysis of the bilateral internal saphenous nerve was found.  The functional impairment of the extremities was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner opined that the Veteran's distal peripheral neuropathy of bilateral feet is more likely than not a complication of her cold injury residuals.

The symptoms of peripheral neuropathy have been routinely described in the record as primarily sensory, such as pain and numbness.  The symptoms of pain and numbness have been used to support the 30 percent evaluation under DC 7122.  Accordingly, the Board finds that separate evaluations for peripheral neuropathy are not warranted.  See Esteban v. Brown, 6 Vet. App. at 262.

Left Foot

The manifestations described above with respect to the right foot also apply to the left foot.  As the Veteran's cold injury residuals are manifested by pain or other neuralgia, locally impaired sensation, and color changes throughout the appeal period, a 30 percent evaluation is warranted for the entire appeal period.

With respect to Raynaud's syndrome and peripheral neuropathy, the reasoning and findings for the right foot, as discussed above, apply equally to the left foot.  




Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Although with this appeal the Veteran's evaluation is increased to the maximum for Diagnostic Code 7122, separate evaluations for Raynaud's syndrome and peripheral neuropathy are available.  As previously discussed, the evidence reflects that those manifestations are not present, or present to a compensable degree.  Additionally, the Veteran's symptoms are contemplated by the diagnostic criteria assigned to the bilateral cold injury residuals disabilities, which consider symptomatic pain, arthralgia, numbness, nail abnormalities, tissue loss, color changes, X-ray abnormalities, locally impaired sensation, cold sensitivity, and hyperhidrosis.  The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under the applicable diagnostic codes.  Therefore, referral for consideration of an extraschedular rating for a bilateral cold injury residuals disability is not warranted.  38 C.F.R. § 3.321(b) (1).

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record warrants an evaluation of 30 percent under DC 7122 for the bilateral cold injury residuals disability, a noncompensable evaluation under Diagnostic Code 8522 for incomplete paralysis of the bilateral musculocutaneous nerve, a noncompensable evaluation under Diagnostic Code 8523 for incomplete paralysis of the bilateral anterior tibial nerve, and a noncompensable evaluation under Diagnostic Code 8527 for incomplete paralysis of the bilateral internal saphenous nerve.  The preponderance of the evidence is against the assignment of higher ratings other than what is specified herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An evaluation of 30 percent for right lower extremity cold injury residuals, prior to May 2, 2012, is granted.

An evaluation in excess of 30 percent for right lower extremity cold injury residuals, beginning May 2, 2012, is denied.

An evaluation of 30 percent for left lower extremity cold injury residuals is granted.

A separate evaluation for Raynaud's syndrome is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


